FATIGUE DAMAGE DEGREE
ESTIMATION DEVICE AND METHOD 



EXAMINER’S AMENDMENT


In response to the Applicant’s preliminary amendment dated Dec. 11, 2020, an Examiner’s amendment to the record appears below because of an objection to the title while the rest of the application is in accordance for allowance. Should the changes be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:

TITLE

Change the title from “ESTIMATION DEVICE AND ESTIMATION METHOD”  to  
--FATIGUE DAMAGE DEGREE ESTIMATION DEVICE AND METHOD--.




REASONS FOR ALLOWANCE

Claims 1 - 13 have been allowed.

Independent claim 1 has been found to be allowable over the prior art because the prior art fails to teach or suggest an estimation device comprising:
fatigue damage degree estimation means for estimating a fatigue damage degree received by the meshing element per unit traveling of a vehicle based on the acquired foreign matter mixed amount; and
cumulative fatigue damage degree estimation means for estimating a cumulative fatigue damage degree of the meshing element based on the estimated fatigue damage degree and at least one of a traveling distance and traveling time of the vehicle.

Claims 2 - 6 have been found to be allowable due to, at least, the claims’ dependency on claim 1.

Independent claim 7 has been found to be allowable over the prior art because the prior art fails to teach or suggest an estimation method comprising:
estimating a fatigue damage degree received by the meshing element per unit traveling of a vehicle based on the acquired foreign matter mixed amount; and
estimating a cumulative fatigue damage degree of the meshing element based on the estimated fatigue damage degree and at least one of a vehicle traveling distance and traveling time.

Independent claim 8 has been found to be allowable over the prior art because the prior art fails to teach or suggest an estimation device comprising a controller configured to:
estimate a fatigue damage degree received by the meshing element per unit traveling of a vehicle based on the value related to the foreign matter mixed amount detected by the foreign matter mixed amount detection part; and
estimate a cumulative fatigue damage degree of the meshing element based on the estimated fatigue damage degree and at least one of a vehicle traveling distance and traveling time.

Claims 9 - 13 have been found to be allowable due to, at least, the claims’ dependency on claim 8.

CITED DOCUMENTS

The Applicant’s attention is directed to the “PTO-892” form for the relevant art made of record at the time of this office action.

CONTACT INFORMATION

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should accompany the issue fee. Submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication from the Examiner should be directed to Eric S. McCall whose telephone number is (571)272-2183. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 or 571-272-1000.








/Eric S. McCall/Primary Examiner
Art Unit 2856